Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 1 of 13




                                                    21-mj-003-MEH
                                                              FILED
                                                   UNITED STATES DISTRICT COURT
                                                        DENVER, COLORADO
                                                           1:01 pm, Jan 07, 2021

                                                    JEFFREY P. COLWELL, CLERK
Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 2 of 13
Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 3 of 13
Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 4 of 13
Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 5 of 13
Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 6 of 13
Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 7 of 13
Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 8 of 13
Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 9 of 13
Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 10 of 13
Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 11 of 13
Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 12 of 13
Case 1:21-mj-00003-MEH Document 1 Filed 01/07/21 USDC Colorado Page 13 of 13
